DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ee Ming Bahk on 3/10/2022.
The application has been amended as follows:
Claim 13: in line 10, “in state” has been replaced with -- in a state--.
Claim 13: in line 10, “contacts to” has been replaced with -- contacts--.
Claim 13: in line 11, “a proximal end” has been replaced with – the proximal end--.
Claim 13: in line 16, “connect” has been replaced with -- connected--.
Allowable Subject Matter
Claims 1, 2, and 7-14 are allowed.
The closest prior art of record, Binmoeller, does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, 7, and 13, which recites, inter alia “a first stopper connected to the operation wire and includes a path configured for the second transmitting member to pass through”, “the first stopper having a first diameter that is larger than a second diameter of the second stopper;”, and “wherein the second arm part and the second stopper are connected to each other by a transmitting member inserted into a path formed in the first stopper.”.

a first, lower, arm part and a second, upper, arm part (70) within the insertion passage and configured to protrude from a tube (Fig. 4) and a first, lower, stopper and a second, upper, stopper (60) that are directly connected to the first and second arm parts and are positioned adjacent to one another. However, Binmoeller fails to disclose that the first stopper includes a path configured for a second transmitting member to pass through, the first stopper having a first diameter that is larger than a second diameter of the second stopper, and wherein the second arm part and the second stopper are connected to each other by a transmitting member inserted into a path formed in the first stopper.
Because none of the prior art documents teach “a first stopper connected to the operation wire and includes a path configured for the second transmitting member to pass through”, “the first stopper having a first diameter that is larger than a second diameter of the second stopper;”, and “wherein the second arm part and the second stopper are connected to each other by a transmitting member inserted into a path formed in the first stopper.” as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claim 1, 7, and 13 according to the prior art documents or a combination thereof. Furthermore, no combination of references can cure the deficiencies of Binmoeller since the suggested combination of references would change the basic principle under which the Binmoeller construction was designed to operate. Therefore, in view of the prior art and its deficiencies, Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.

	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771          

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771